Citation Nr: 9924571	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-09 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date, prior to October 18, 
1995, for the grant of service connection for a disorder 
manifested by dizziness and blackouts.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Medical & Regional Office Center (M&ROC).  In 
April 1996, the M&ROC granted service connection for PTSD and 
evaluated the disability as 10 percent disabling.  At the 
same time, the M&ROC found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a disorder manifested by episodes of 
dizziness and blackouts.  

The veteran perfected appeals of the initial disability 
evaluation assigned for the PTSD and also for the denial of 
service connection for a disorder manifested by episodes of 
dizziness and blackouts.  A rating decision dated in June 
1998 shows that a 30 percent evaluation was assigned at that 
time.  In December 1998, the M&ROC merged the veteran's claim 
for an increased rating for his PTSD with the claim of 
entitlement to service connection for a disorder manifested 
by episodes of dizziness and blackouts.  The M&ROC granted an 
increased rating to 50 percent for PTSD with panic attacks 
manifested by dizziness and blackouts.  

In January 1999, the veteran filed a notice of disagreement 
with the effective date assigned for the December 1998 grant 
of service connection for a disorder manifested by dizziness 
and blackouts.  






The issue of entitlement to an increased rating for PTSD was 
originally before the Board in November 1998 at which time it 
was remanded for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is determined to be 
productive of severe impairment in the ability to establish 
and maintain effective or favorable relationships as of July 
25, 1997.  

2.  The veteran's service-connected PTSD is determined to 
result in near total isolation in the community as of 
February 23, 1998.  

3.  The Board denied entitlement to service connection for 
dizziness and blackouts in November 1978 and the M&ROC found 
that no new and material evidence had been submitted to 
reopen the veteran's claim in a September 1992 rating 
decision; the veteran did not appeal the September 1992 
rating decision.

4.  The M&ROC received the veteran's claims of entitlement to 
service connection for PTSD and entitlement to service 
connection for dizziness and blackouts on October 18, 1995.  

5.  New and material evidence showing that a disorder 
manifested by dizziness and blackouts linked to PTSD was 
submitted following the October 1995 reopened claim.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent as of July 
25, 1997 and for 100 percent as of February 23, 1998 for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998); 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).  

2.  The criteria for an effective date, prior to October 18, 
1995, for a grant of service connection for a disorder 
manifested by dizziness and blackouts have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(q) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 50 percent for service-
connected PTSD.  

Factual Background

Review of the service medical records shows that the veteran 
was diagnosed with anxiety reaction in June 1952.  No 
pertinent abnormalities were noted on the report of the exit 
examination conducted in September 1952.  

The veteran first began to complain of syncopal attacks 
beginning in 1977.  The attacks were related to 
hyperventilation due to anxiety.  

A VA outpatient treatment record dated in December 1995 
included a diagnosis of probable PTSD.  A Global Assessment 
of Functioning (GAF) scale score of 45 was assigned.  

A VA PTSD examination was conducted in December 1995.  Mental 
status examination revealed that the veteran was oriented to 
person, place and time.  His insight was quite guarded.  
Judgment was somewhat impaired.  He had not sought 
psychiatric treatment until just prior to the examination.  
The diagnosis was PTSD with panic attacks.  It was noted that 
the veteran had moderate symptoms so functioning was in the 
60's to 70 range for the GAF.  

A VA examination for diseases and injuries of the brain was 
conducted in January 1996.  The impression from the 
examination was history of blackout spells of an unknown 
etiology, must rule out hyperventilation secondary to anxiety 
as the etiologic cause.  

The report of a January 1996 Independent Medical Examination 
has been associated with the claims file.  The impression 
from the examination was that the veteran had syncope, 
probably of the vasodepressor type.  The veteran's 
description of his blackout spells suggested a likely 
hypotensive etiology.

A Vet Center intake form dated in April 1997 included 
diagnoses of PTSD, depression and social isolation.  A GAF of 
40 was assigned by the psychologist.  

The July 25, 1997 report of a psychological examination was 
associated with the claims file in August 1997.  
Psychological testing revealed severe depression, negative 
self-image, pessimistic outlook for the future, physiological 
symptomatology and physical withdrawal and isolation.  
Minnesota Multi-Phasic Personality Inventory -2 testing 
revealed some exaggeration of symptomatology.  

The veteran's self-report of symptomatology included 
depression, anger, anxiety, severe sleep disturbance 
problems, emotional constriction, survivor's guilt, 
alienation, flashbacks to Korea, emotional distancing from 
significant others and self-punishing patterns of behavior.  
The Axis I diagnoses from the examination were major 
depression and chronic PTSD.  

The Axis IV diagnoses were psychosocial and environmental 
problems with primary support group, social environment, 
economic problems and chronic physical problems.  The GAF 
assigned was 50-60 representing moderate to serious symptoms.  

The transcript of a January 1998 M&ROC hearing has been 
associated with the claims file.  The veteran alleged that 
his dizziness and blackouts were due to his PTSD.  He had 
been receiving treatment from VA facilities for PTSD.  The 
veteran's spouse testified that he only slept three to four 
hours per night.  He was not able to sleep for the first 
three or four days after Operation Desert Storm began.  

The veteran's spouse estimated that he experienced nightmares 
approximately three to four times per month.  She reported 
that he was irritable.  He would not go out when other people 
were around.  He did not like it when people he did not know 
came to their house.  His kids did not stay home a lot 
because they were afraid of the veteran.  She estimated that 
he spent 99% of his time at home.  He did not like to go out 
in public in groups of people.  The veteran testified that he 
might go several days without experiencing blackout spells.  
He estimated that he would experience the blackout spells 
four times per week.  The veteran was receiving Social 
Security benefits due to a back injury.  

The report of a February 23, 1998 VA examination has been 
associated with the claims file.  The veteran was married to 
the same women since 1989.  He had a good relationship with 
his wife.  The couple did not socialize with anyone else.  
The veteran had been receiving group combat therapy beginning 
in July 1997.  He had been unemployed since 1977.  He had a 
spinal fusion and chronic low back pain.  

Subjectively, the veteran complained of being in a state of 
confusion.  He also reported that he had problems with memory 
and concentration.  He claimed that he had panic attacks 
regularly.  The attacks would occur two to three times per 
day, every three or four days.  He reported frequent thoughts 
of war which would interrupt daily activities.  

The veteran complained of frequent, intense nightmares mainly 
related to combat.  He had been feeling depressed for a long 
time and had a bleak outlook on life.  He did not socialize 
or go anywhere.  He did not pursue any of his previous 
hobbies.  He had a lack of energy and decreased appetite.  He 
had anger problems.  

Objective findings were that the veteran was appropriately 
dressed for the season.  Thought content was coherent, 
relevant and goal-oriented.  He denied paranoid or delusional 
ideas.  He had a negative attitude towards people.  He did 
not trust anyone.  He denied auditory or visual 
hallucinations.  Affect was rather restricted but was 
consistent with the veteran's expressed mood.  He was 
depressed, anxious and angry.  He reported that he had been 
sleeping poorly and his appetite was episodic.  He denied 
suicidal or homicidal ideas, intent or plans.  He was 
oriented towards date, place and person.  Memory for both 
recent and remote events was intact.  The veteran was able to 
recall only one word after five minutes.  Judgment was good.  

It was the examiner's opinion that based on the history 
provided by the veteran it would appear that he had 
occupational impairment due to moderate to severe 
symptomatology with decreased work efficiency and ability to 
perform occasional occupational tasks.  When the veteran was 
experiencing significant stress he may have intermittent 
periods of inability to perform occupational tasks due to his 
depressed mood and panic attacks which would affect or 
decrease work productivity.  

The Axis I diagnoses were chronic delayed PTSD and recurrent 
major depressive disorder secondary to PTSD.  The Axis IV 
diagnosis was psychosocial and environmental problems, 
moderate to severe due to unemployment, social isolation, 
lack of social support, poor interpersonal relationships due 
to anger problems, financial problems, chronic physical 
problems and recurrent negative effects from symptomatology 
associated with PTSD.  A present GAF of 55 was assigned.  
Past GAF was noted to be 55 also.  





A VA neurology examination was conducted in May 1998.  The 
veteran was evaluated for black-out spells.  Mental status 
examination revealed he could recite the presidents back to 
Hoover.  He had some trouble with serial sevens subtraction.  
He had a drivers license and felt competent to drive four and 
one half miles into town.  He handled his own money and wrote 
his own checks.  The impression from the examination was that 
the veteran's black-out spells did not appear to be on a 
neurologic basis but were related to the veteran's nerves.  


Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).





Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  Under the 
new regulations, if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent evaluation is warranted when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating for PTSD is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Under the rating criteria for evaluation of mental disorders 
currently in effect, for a 50 percent disability evaluation 
the mental disorder must produce occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411, as amended effective 
November 7, 1996.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating to 100 percent is 
warranted upon application of the rating criteria for 
evaluation of PTSD in effect prior to November 7, 1996.  The 
examiner who conducted the most recent VA examination of the 
veteran on February 23, 1998 opined that he had occupational 
impairment due to moderate to severe symptomatology with 
decreased work efficiency and ability to perform occasional 
occupational tasks.  It was noted that he experienced social 
isolation, lack of social support and poor interpersonal 
relationships.  

The examiner also reported that the veteran and his spouse 
did not socialize with anyone else.  The veteran's spouse 
testified the veteran would not go out when other people were 
around.  He did not like it when people he did not know came 
to their house.  She estimated that he spent 99% of his time 
at home.  Based on the above, the Board finds the service-
connected PTSD results in near total isolation in the 
community, thus satisfying one of the criteria for assignment 
of a 100 percent evaluation under Diagnostic Code 9411 in 
effect prior to November 7, 1996.  As indicated above, the 
veteran only has to satisfy one of the criteria for 
assignment of a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

As the Board has determined that the veteran's PTSD warrants 
a 100 percent evaluation under the rating criteria in effect 
prior to November 7, 1996, an evaluation of the PTSD under 
the criteria currently in effect has been rendered moot.  An 
evaluation of the PTSD on an extraschedular basis has also 
been rendered moot.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's PTSD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
The Board finds a staged rating is appropriate in the present 
situation.  

As determined below, the Board finds that the earliest 
effective date which can be assigned for the grant of service 
connection for PTSD and for an increased rating is October 
18, 1995.  An initial rating in excess of 50 percent cannot 
be assigned prior to that date.  

Moderate PTSD symptoms were noted at the time of the December 
1995 VA examination.  No symptomatology was reported which 
would warrant a rating in excess of 50 percent under either 
the old or current regulations for evaluation of PTSD.  

Moderate to serious symptoms were noted on the July 25, 1997 
psychological examination report.  Primary support group 
problems were noted.  The veteran also self-reported that he 
experienced isolation and emotional distancing from 
significant others.  However, there was also some evidence of 
the veteran exaggerating his symptoms.  Based primarily upon 
application of the benefit of the doubt on the finding of up 
to serious symptoms of PTSD, the Board finds an increased 
rating to 70 is warranted under the old rating criteria for 
evaluation of PTSD.  

The July 25, 1997 psychological examination demonstrated that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
Accordingly, the effective date of the grant of the 70 
percent evaluation is July 25, 1997.  

An increased rating of 100 percent is not warranted at the 
time of the July 1997 psychological examination as there is 
no evidence of total social and occupational impairment due 
to gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, danger to self or others, inability to perform 
activities of daily living, disorientation to time or place 
or memory loss.  Additionally, there was no evidence of 
record at that time demonstrating virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms or 
a demonstrable inability to obtain or retain employment.  The 
Board notes the veteran was unemployed at the time of the 
July 1997 psychological evaluation but this has been 
attributed to the veteran's back disorder.  

While the transcript of the January 1998 M&ROC hearing 
provided some evidence of the presence of social isolation 
for the veteran, it was not until the report of the February 
23, 1998 VA examination that the social isolation was linked 
to the veteran's PTSD.  This should be the date for the 
assignment of a 100 percent disability evaluation.  


II.  Entitlement to an effective date, 
prior to October 18, 1995, for the grant 
of service connection for a disorder 
manifested by dizziness and blackouts.

Factual Background

In April 1978, the veteran claimed entitlement to service 
connection for dizziness and blackout spells.  In June 1978, 
the M&ROC denied the claim.  

In November 1978, the Board affirmed the denial of service 
connection for dizziness and blackout spells.  

On October 7, 1991, the veteran submitted a statement 
claiming, in pertinent part, entitlement to service 
connection for anxiety reaction which was alleged by the 
veteran to be linked to dizziness and black-outs he 
experienced.  In September 1992, the M&ROC found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for anxiety with 
blackout spells and dizziness.  The veteran was informed of 
the rating decision via letter dated in the same month.  

On October 18, 1995, VA Form VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received at the 
M&ROC.  The veteran claimed entitlement to service connection 
for PTSD.  The veteran also attached a PTSD claim which shows 
that his symptoms included dizziness and blackout spells

A VA PTSD examination was conducted in December 1995.  PTSD 
with panic attacks was diagnosed at that time.  It was noted 
that the veteran hyperventilated and had blackouts for years.  

The M&ROC granted service connection for PTSD in April 1996 
and assigned an effective date of October 18, 1995.  It also 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for a disorder 
manifested by episodes of dizziness and blackouts.  

In June 1998, the M&ROC granted an increased rating to 30 
percent for PTSD with an effective date of October 18, 1995.  

In December 1998, the M&ROC granted an increased rating for 
PTSD in light of its grant of service connection for a 
disorder manifested by blackouts and dizziness.  A 50 percent 
evaluation was assigned with an effective date of October 18, 
1995.  



Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991).

The regulations provide that the effective date in cases 
where new and material evidence, other than service 
department records, is received after final disallowance is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(1998). 

Analysis

The veteran asserted in his January 1999 notice of 
disagreement that service connection for his disorder 
manifested by dizziness and blackouts should be granted 
retroactive to 1977.  The Board notes that the issue in the 
statement of the case was styled as entitlement to an 
effective date, prior to October 18, 1995, for a grant 
service connection for PTSD and subsequent increase to 
50 percent for PTSD with blackout spells and dizziness.  

The record shows that the M&ROC granted service connection 
for dizziness and blackout spells in December 1998.  Because 
the probative medical evidence established that this 
symptomatology was linked to the veteran's PTSD, the 
evaluation for PTSD was increased in light of the grant of 
service connection for the disorder manifested by blackouts 
and dizziness.  The record shows that the veteran has not 
filed a notice of disagreement as to the issue of the 
effective date for the grant of service connection for PTSD.  
Rather, he contends that blackouts and dizzy spells are shown 
in the record since 1977, and service connection should be 
granted retroactively for these disorders.  

The Board notes that a determination on a claim by the RO of 
which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in section 20.302.  See 
38 C.F.R. § 20.1103.  In addition, appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); see also 38 C.F.R. 
§ 20.200.  The Board also notes that under 38 C.F.R. 
§§ 3.104(a) and 3.105(a), taken together, a rating action is 
final and binding in the absence of clear and unmistakable 
error.

Following a review of the record, the Board notes that it 
denied service connection for dizziness and blackout spells 
in a decision dated in November 1978.  The veteran reopened 
his claim of service connection in October 1991.  The M&ROC 
rendered a decision on this claim in September 1992, wherein 
it found that new and material evidence had not been 
submitted to reopen a claim for anxiety with blackout spells 
and dizziness.  

The record shows that the veteran was notified of this 
decision in a letter dated on September 21, 1992.  The letter 
shows that a VA Form 4107 explaining the veteran's right to 
appeal the decision was enclosed.  The record does not 
reflect that the veteran filed a notice of disagreement with 
this decision.  Accordingly, the Board finds that the 
September 1992 rating decision is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.1103 (1992).

The record shows that the veteran reopened his claim of 
service connection for dizziness and blackout spells in 
documents received by the M&ROC in October 1995.  In light of 
the prior denial of service connection for this disorder, 
service connection for this disorder was unavailable in 
absence of the submission of new and material evidence.  See 
38 C.F.R. § 3.156(a) (providing that new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim).  

The record shows that new and material evidence consisted of 
a May 1998 VA examination wherein the examiner related the 
veteran's blackout spells to the veteran's nerves [sic], 
rather than to a neurologic basis.  The probative medical 
evidence also shows that that the VA examiner in 
December 1995 diagnosed PTSD with panic attacks.  The 
examiner noted that the panic attacks were manifested by 
hyperventilation, spinning, and blackouts.  The M&ROC in its 
December 1998 determination concluded that the medical 
evidence shows that dizziness and blackouts are symptoms of 
the panic attacks, which were part and parcel to the 
veteran's PTSD.  Hence, the medical evidence was new and 
material as it established that dizziness and blackouts were 
proximately due to or the result of the veteran's service-
connected PTSD.  See 38 C.F.R. § 3.310.

As noted above, the controlling regulation provides that that 
the effective date in cases where new and material evidence, 
other than service department records, is received after 
final disallowance is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In the present case, the record shows that the date of 
entitlement is later than the date of the new claim.  The 
medical evidence establishing that the veteran's entitlement 
to service connection for dizziness and blackouts is dated 
after the receipt of the veteran's October 1995 claim to 
reopen.  The record shows that the M&ROC granted an effective 
date of October 18, 1995 in accordance with this claim.  

For these reasons and bases, the Board finds that an 
effective date prior to October 18, 1995, for service 
connection for a disorder manifested by dizziness and 
blackouts is not warranted.  


ORDER

An increased rating to 70 percent effective July 25, 1997 and 
a 100 percent rating effective February 23, 1998 for PTSD are 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

Entitlement to an effective date, prior to October 18, 1995, 
for the grant of service connection for a disorder manifested 
by dizziness and blackouts is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

